SWANN, Judge
(dissenting).
I respectfully dissent from the majority opinion. I believe the record reflects competent, substantial evidence upon which the trier of facts could determine that the ownership of the mangoes had been sufficiently established. It is no more, or less, difficult to sufficiently establish the identity of mangoes than it would be to establish the identity of fish, grapefruit, oranges, tomatoes or many other fruits and vegetables. If, as here, the owner of the fruit specifically and definitely identified the fruit as belonging to him and explained the reasons why he was able to specifically identify this fruit, I would uphold the decision of the trial court judge who had an opportunity to see and hear the witnesses and to examine their demeanor and credibility in person.
I, therefore, dissent.